The opinion of tho Court was delivered by
Todd, J.
Prom a judgment granting the right of way to the plaintiff company through defendant’s plantation, and awardiug $200 for the value of the same, the defendant has appealed.
There was an exception filed to the proceeding to the effect:
“That the charter of the company does not comply with the law, as it does dot set forth ‘tlio time when and the manner in which the stock shall bo paid for.’ ”
The charter is before us, and it does require that the stock shall be paid for in cash, and that no certificate of stock shall issue until this payment is made.
In our view, this is strict compliance with the statutory requirements. B. and O. Telegraph Co. vs. Morgan’s L. and T. R. R. Co., 37 Ann. 883.
The exception was properly overruled.
In expropriation proceedings we place great reliance upon the verdict of the jury. Being taken from tho vicinage, and land-owners themselves, and presumed to be thoroughly acquainted with the character of the land and its value, a court should not disturb, the *709estimate of value fixed by the verdict, unless it is found inconsistent with or entirely unsupported by the evidence.
We have examined the record carefully and find the .usual conflict that characterizes cases of this kind, but this review satisfies us that the verdict wns justified by the proof.
Judgment affirmed.